Broyles, P. J.
1. There 'is in the record no evidence authorizing the defendant to have, as against the plaintiff’s claim sued on, a set-off for the rents on the lands in question for the years 1916 and 1917. The jury, by their verdict, having found that the defendant was entitled to have the rents for those years set off against the plaintiff’s claim, the court erred in overruling the general grounds of the plaintiff’s motion for a new trial.
2. Under 'the foregoing ruling, it is unnecessary to consider the special grounds of the motion for a new trial.

Judgment reversed.


Bloodworth and Stephens, JJ., concur.